     Case: 1:17-cv-00088 Document #: 75 Filed: 03/11/19 Page 1 of 1 PageID #:333

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Angelica Nieves
                                Plaintiff,
v.                                                  Case No.: 1:17−cv−00088
                                                    Honorable Matthew F. Kennelly
City Of Chicago, et al.
                                Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 11, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: Due to an
unanticipated family emergency, Judge Kennelly will not be able to hold court on
3/12/2019. The matters set for that date are, at the Court's instance, reset to 3/25/2019 at
9:00 AM. Defendant City of Chicago is directed to file a response to plaintiff's motion to
compel by 3/19/2019. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
